DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on August 20, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Specification
The disclosure is objected to because of the following informalities: 
On the last line of Paragraph 0023, “(opposed to a bus lane)” should be “(opposed to a bike lane)”. 
On Paragraph 0024 line 9, “vehicle102” should be “vehicle 102”
On Paragraph 0107 lines 1 and 2, “process 1200” should be “process 1100”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 7, 9, 11-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20200310428 A1) (Hereinafter referred to as Li).
Regarding Claim 4, Li discloses a method comprising: 
receiving map data associated with an environment within which a vehicle is positioned (See at least Li Paragraph 0175, the map information and lane information are interpreted as the map data), wherein the vehicle is positioned in a first lane of the map data (See at least Li Paragraph 0146 and Figure 4, the left lane in Figure 4 is interpreted as the first lane); 
determining that the vehicle is to perform a turn (See at least Li Paragraph 0146, the vehicle wants to turn right); 
determining, based at least in part on the map data, a start of a second lane associated with the turn or a merging zone associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraph 0146 and Figures 4-5, reference character “1” is interpreted as a merging zone and the length until the end of the merging zone is determined; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge); 
determining, based at least in part on the map data, a location of the vehicle relative to the start of the second lane or the merging zone associated with the second lane (See at least Li Paragraph 0169 and 0175, the position and speed of the vehicle can be detected via the sensors; See least Li Paragraph 0175, the lane information includes which lanes the vehicle is on and the map information has information relating to lane relations and planned path so it would know where and when to merge; See at least Li Paragraph 0146, the vehicle can determine how much distance it has until the infeasible lane section, which is reference character “4” in Figures 4-5); and 
causing, based at least in part on the location, the vehicle to merge into the second lane prior to performing the turn (See at least Li Paragraph 0146, a cost is determined based on the location of the vehicle with respect to the end of the merging zone and if the cost is not too high, the vehicle will merge).

Regarding Claim 7, Li discloses the method as claim 4 recites, further comprising: 
determining a start of an additional reference line that is associated with the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line; See at least Li Paragraph 0119, the start and end points of roads may be determined); and 
determining the start of the second lane or a merging zone associated with the second lane based at least in part on determining a presence of the additional reference line associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge).

Regarding Claim 9, Li discloses the method as claim 4 recites, further comprising, prior to causing the vehicle to merge into the second lane, performing an analysis to determine (i) whether another object occupies at least a threshold of the second lane (See at least Li Paragraph 0124, the vehicle must determine if there is enough space between the vehicle and an obstacle to merge; See at least Li Paragraph 0127,  the width of the obstacle and how much of the lane it occupies is known; See at least Li Paragraphs 0170 and 0177, the lateral distance must be greater than a security distance)  and (ii) whether the vehicle merging into the second lane is predicted to negatively affect the other object (See at least Li Paragraph 0177, if a vehicle is closer than the security distance to another vehicle, whether longitudinally or laterally, that will negatively affect the vehicles because an accident may occur).

Regarding Claim 11, Li discloses the method as claim 4 recites, further comprising: 
determining, as a safety signal, that at least one of (i) an object comprising a bicycle or a second vehicle has established priority in the second lane or (ii) the vehicle merging into the second lane affects the object (See at least Li Paragraph 0177, if a vehicle is closer than the security distance to another vehicle, whether longitudinally or laterally, that will negatively affect the vehicles because an accident may occur); and 
responsive to the safety signal, performing an alternative action to at least temporarily prevent the vehicle from merging into the second lane (See at least Li Paragraph 0178, if the distance between two vehicles is less than the security distance, the vehicle will not merge because it is unsafe).

Regarding Claim 12, Li discloses the method as claim 4 recites, further comprising: 
determining a first reference line with the first lane about which the vehicle is to follow while in the first lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a second reference line associated with at least a portion of the second lane about which the vehicle is to follow while in the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line);
determining a first cost based at least in part on a first distance of the vehicle from the first reference line (See at least Li Paragraph 0150-0151, lane keeping cost is value based on distance from current lane to traveling intention which could still be the current lane); and 
determining a second cost based at least in part on a second distance of the vehicle from the second reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to merge into the second lane is based at least in part on the first cost and the second cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).

Regarding Claim 14, Li discloses one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause a vehicle to perform operations (See at least Li Paragraph 0245) comprising:
receiving map data associated with an environment within which a vehicle is positioned (See at least Li Paragraph 0175, the map information and lane information are interpreted as the map data), wherein the vehicle is positioned in a first lane of the map data (See at least Li Paragraph 0146 and Figure 4, the left lane in Figure 4 is interpreted as the first lane); 
determining that the vehicle is to perform a turn (See at least Li Paragraph 0146, the vehicle wants to turn right); 
determining, based at least in part on the map data, a start of a second lane associated with the turn or a merging zone associated with the second lane (See at least Li Paragraph 0119, the length of a lane changing section may be determined and so can the start and end points of roads; See at least Li Paragraph 0146 and Figures 4-5, reference character “1” is interpreted as a merging zone and the length until the end of the merging zone is determined; See at least Li Paragraph 0175 map information has information relating to lane relations and planned path so it would know where and when to merge); 
determining, based at least in part on the map data, a location of the vehicle relative to the start of the second lane or the merging zone associated with the second lane (See at least Li Paragraph 0169 and 0175, the position and speed of the vehicle can be detected via the sensors; See least Li Paragraph 0175, the lane information includes which lanes the vehicle is on and the map information has information relating to lane relations and planned path so it would know where and when to merge; See ; and 
causing, based at least in part on the location, the vehicle to merge into the second lane prior to performing the turn (See at least Li Paragraph 0146, a cost is determined based on the location of the vehicle with respect to the end of the merging zone and if the cost is not too high, the vehicle will merge).

Regarding Claim 15, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising:
determining a first classification associated with a current lane within which the vehicle is positioned, wherein the first classification comprises at least one of occupied, unoccupied, or established (See at least Li Paragraph 0161, the vehicle is aware of its current lane and is aware of other objects in the lane as well so it knows if a lane is occupied or unoccupied); 
determining a second classification associated with the second lane (See at least Li Paragraph 0161, the vehicle is aware of obstacles in other lanes that the vehicle is currently not in); and 
causing the vehicle to merge into the second lane based at least in part on the first classification and the second classification (See at least Li Paragraph 0161, the vehicle merges to the right based on the other lanes being occupied with obstacles and the right lane being unoccupied).

Regarding Claim 16, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising:  
determining a first reference line with the first lane about which the vehicle is to follow while in the first lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a second reference line associated with at least a portion of the second lane about which the vehicle is to follow while in the second lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line);
determining a first cost based at least in part on a first distance of the vehicle from the first reference line (See at least Li Paragraph 0150-0151, lane keeping cost is value based on distance from current lane to traveling intention which could still be the current lane); and 
determining a second cost based at least in part on a second distance of the vehicle from the second reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to merge into the second lane is based at least in part on the first cost and the second cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).

Regarding Claim 18, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising at least one of defining or modifying at least a width of a driving corridor associated with the vehicle in association with at least one of (i) the vehicle merging into the second lane or (ii) the turn (See at least Li Paragraph 0177-0178, a lateral security distance is defined and the distance between vehicles must be greater than the minimum security distance to merge).

Regarding Claim 20, Li discloses the one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising: 
determining, as a safety signal, that at least one of (i) an object comprising a bicycle or a second vehicle has established priority in the second lane or (ii) the vehicle merging into the second lane affects the object (See at least Li Paragraph 0177, if a vehicle is closer than the security distance to another vehicle, whether longitudinally or laterally, that will negatively affect the vehicles because an accident may occur); and 
responsive to the safety signal, performing an alternative action to at least temporarily prevent the vehicle from merging into the second lane (See at least Li Paragraph 0178, if the distance between two vehicles is less than the security distance, the vehicle will not merge because it is unsafe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Marden et al (US 20190061765 A1) (Hereinafter referred to as Marden).

Regarding Claim 1, Li discloses an autonomous vehicle (See at least Li Paragraph 0002) comprising: 
one or more processors (See at least Li Paragraph 0239); and 
computer-readable media storing instructions, that when executed by the one or more processors, cause the autonomous vehicle to perform operations (See at least Li Paragraph 0245) comprising: 
receiving, from a sensor associated with the autonomous vehicle, sensor data associated with an environment within which the autonomous vehicle is positioned (See at least Li Paragraph 0169, cameras, radars, and sensors would sense the environment within which the autonomous vehicle is positioned); 
receiving map data associated with the environment (See at least Li Paragraph 0175, the map information and lane information are interpreted as the map data associated with the environment); 
determining that the autonomous vehicle is to perform a turn (See at least Li Paragraph 0146, the vehicle wants to turn right); 
…the…lane comprising a merging zone indicative of a merging region (See at least Li Paragraph 0146 and Figures 4-5, reference character “1” is interpreted as a merging zone); 
determining to merge into the… lane in the merging zone (See at least Li Paragraph 0146, if the cost for the vehicle to merge is not too high, it will merge); 
determining, based at least in part on the sensor data and the map data, a location of the autonomous vehicle with respect to the merging zone (See at least Li Paragraph 0169 and 0175, the position and speed of the vehicle can be detected via the sensors; See least Li Paragraph 0175, the lane information includes which lanes the vehicle is on and the map information has information relating to lane relations and planned path so it would know where and when to merge; See at least Li Paragraph 0146, the vehicle can determine how much distance it has until the infeasible lane section, which is reference character “4” in Figures 4-5); and 
causing, based at least in part on the location, the autonomous vehicle to merge into the…lane prior to performing the turn (See at least Li Paragraph 0146, a cost is determined based on the location of the vehicle with respect to the end of the merging zone and if the cost is not too high, the vehicle will merge).
	Li fails to disclose …determining, based at least in part on at least one of the sensor data or the map data, that the turn passes through a bike lane disposed proximate a current lane in which the autonomous vehicle is positioned. However, Marden teaches this limitation (See least Marden Paragraph 0024, the map data includes information regarding the location and direction of bicycle lanes). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle disclosed in Li to incorporate the teachings disclosed in Marden to include the sensor data or map data to detect a bike lane. Autonomous vehicles driving in different environments will come across different traffic lanes. In many cities, there are separate lanes for bicycles and buses. For an autonomous vehicle to drive safely in these environments, it must be aware of the different lanes, bicycles, and when the vehicle can safely merge into these lanes and when to adjust its driving to the bicycles (See least Marden Paragraph 0029) otherwise the risk of accidents will increase. As disclosed in Marden, map data would include information regarding location and directions of traffic lanes, e.g. the boundaries, location, direction, etc. of a travel lane, parking lane, turning lane, bicycle lane, and/or other lanes (See at least Marden Paragraph 0024). Even though Li does not explicitly mention the vehicle merging into a bike lane but rather a turning lane, the process for merging would still be the same regardless of what type of traffic lane it is. The reason would be to avoid all obstacles including cars, pedestrians, or bicycles no matter what type of lane it is. 

	Regarding Claim 2, Li discloses the operations further comprising: 
determining a first reference line with the current lane of the autonomous vehicle about which the autonomous vehicle is to follow while in the current lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a second reference line associated with at least the merging zone along which the autonomous vehicle is to follow while in the…lane (See at least Li Paragraphs 0141-0143, every screened candidate lane has a reference line cost value so that would imply that each lane the vehicle could travel in has a reference line); 
determining a first cost based at least in part on a first distance of the autonomous vehicle from the first reference line (See at least Li Paragraph 0150-0151, lane keeping cost is value based on distance from current lane to traveling intention which could still be the current lane); and 
determining a second cost based at least in part on a second distance of the autonomous vehicle from the second reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the autonomous vehicle to merge into the…lane is based at least in part on the first cost and the second cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose that the merging lane is a bike lane. However, Marden teaches this limitation (See least Marden Paragraph 0024, the traffic lanes include bicycle lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle disclosed in Li to incorporate the teachings disclosed in Marden to have the merging lane be a bike lane. Autonomous vehicles driving in different environments will come across different traffic lanes. In many cities, there are separate lanes for bicycles and buses. For an autonomous vehicle to drive safely in these environments, it must be aware of the different lanes, bicycles, and when the 

Regarding Claim 3, Li discloses …determining a third reference line associated with the target lane along which the autonomous vehicle is to travel while in the target lane (See at least Li Paragraphs  0141-0143, every screened candidate lane has a reference line cost value so that implies that each lane the vehicle could travel in has a reference line); and 
determining a third cost associated with a distance of the autonomous vehicle from the third reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the autonomous vehicle to turn into the driving lane is based at least in part on the third cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose causing the autonomous vehicle to turn into a driving lane based at least in part on: determining, at an end of the bike lane, a target lane of the autonomous vehicle, wherein the target lane is a driving lane; However, Marden teaches this limitation (See at least Marden Paragraph 0099 and Figure 7B, the vehicle may initiate a lane change while turning and begin merging into another lane; See at least Marden Paragraph 0024, traffic lanes include bicycle lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle disclosed in Li to incorporate the teachings disclosed in Marden to have the vehicle 

Regarding Claim 5, Li discloses …the start of the second lane or the merging zone is associated with a dashed line boundary (See at least Li Paragraphs 0144-0145 and Figure 4, reference character “2” shows the dashed line).
Li fails to disclose the second lane is associated with a bike lane. However, Marden teaches this limitation (See least Marden Paragraph 0024, the traffic lanes include bicycle lanes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the merging lane be a bike lane. Autonomous vehicles driving in different environments will come across different traffic lanes. In many cities, there are separate lanes for bicycles and buses. For an autonomous vehicle to drive safely in these environments, it must be aware of the different lanes, bicycles, and when the vehicle can safely merge into these lanes and when to adjust its driving to the bicycles (See least Marden Paragraph 0029) otherwise the risk of accidents will increase. As disclosed in Marden, traffic lanes include travel lanes, parking lanes, turning lanes, bicycle lanes, and/or other lanes (See at least Marden Paragraph 0024). Even though Li does not explicitly mention the vehicle merging into a bike lane but rather a turning lane, the process for merging would still be the same regardless of what type of traffic lane it is.

Regarding Claim 6, Li fails to disclose the second lane is associated with a parking lane or a bus lane designated in the map data. However Marden teaches this limitation (See at least Marden Paragraph 0024, the traffic lanes include parking lanes). 


Regarding Claim 13, Li discloses …determining a third reference line associated with the target lane along which the vehicle is to travel while in the target lane (See at least Li Paragraphs  0141-0143, every screened candidate lane has a reference line cost value so that implies that each lane the vehicle could travel in has a reference line); and 
determining a third cost associated with a distance of the vehicle from the third reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to turn into the first lane is based at least in part on the third cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose causing the vehicle to turn into the first lane based at least in part on: determining, at an end of the second lane, a target lane of the vehicle, wherein the target lane is the first lane; However, Marden teaches this limitation (See at least Marden Paragraph 0099 and Figure 7B, the vehicle may initiate a lane change while turning and begin merging into another lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the vehicle turn into the first lane. This will allow the vehicle to complete the lane change more smoothly (See at least Marden Paragraph 0099). 

Regarding Claim 17, Li discloses …determining a third reference line associated with the target lane along which the vehicle is to travel while in the target lane (See at least Li Paragraphs  0141-0143, every screened candidate lane has a reference line cost value so that implies that each lane the vehicle could travel in has a reference line); and 
determining a third cost associated with a distance of the vehicle from the third reference line (See at least Li Paragraph 0150-0151, lane keeping cost is cost that evaluates the distance between current lane and target lane), 
wherein causing the vehicle to turn into the first lane is based at least in part on the third cost (See at least Li Paragraph 0152, lane keeping cost for the right is small and the vehicle wants to turn right so the vehicle merges right).
Li fails to disclose causing the vehicle to turn into the first lane based at least in part on: determining, at an end of the second lane, a target lane of the vehicle, wherein the target lane is the first lane; However, Marden teaches this limitation (See at least Marden Paragraph 0099 and Figure 7B, the vehicle may initiate a lane change while turning and begin merging into another lane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Marden to have the vehicle . 

Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Abrams et al (US 20190171206 A1) (Hereinafter referred to as Abrams).

Regarding Claim 8, Li discloses the method as claim 4 recites, further comprising: 
determining a first classification associated with a current lane within which the vehicle is positioned, wherein the first classification comprises at least one of occupied, unoccupied, or established, the classification indicative of whether the vehicle is in the current lane (See at least Li Paragraph 0161, the vehicle is aware of its current lane and is aware of other objects in the lane as well so it knows if a lane is occupied or unoccupied; the established lane is interpreted to mean that a vehicle has priority and/or right-of-way as mentioned on Page 4 lines 10-11 in the applicant’s specification, the examiner will interpret a vehicle having priority as a vehicle having the right-of-way)… 
determining a second classification associated with the second lane (See at least Li Paragraph 0161, the vehicle is aware of obstacles in other lanes that the vehicle is currently not in); and 
causing the vehicle to merge into the second lane based at least in part on the first classification and the second classification (See at least Li Paragraph 0161, the vehicle merges to the right based on the other lanes being occupied with obstacles and the right lane being unoccupied).
Li fails to disclose …whether the vehicle has priority over other objects in the current lane. However, Abrams teaches this limitation (See at least Abrams Paragraph 0029, the computing device determines whether the vehicle has the right of way which is interpreted as priority over other objects, the right-of-way determines if a vehicle can cross an intersection meaning the vehicle has priority in that current lane to continue down that lane).


Regarding Claim 10, Li fails to disclose determining that the vehicle has established priority in the second lane; and 
terminating the analysis based at least in part on determining that the vehicle has established priority in the second lane.
However, Abrams teaches these limitations (See at least Abrams Paragraph 0029, the computing device determines whether the vehicle has the right of way which is interpreted as priority over other objects and if the vehicle does have the right of way, it will complete the maneuver meaning the analysis would be terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Abrams to have the vehicle determine if it has priority over other objects. Both references are related to the field of lane changing for autonomous vehicles. Determining if a vehicle has priority in a lane allows for the computing device to determine if the vehicle can complete a turn or cross a lane or intersection (See at least Abrams Paragraph 0029). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Allan et al (US 10829121 B1) (Hereinafter referred to as Allan).

Regarding Claim 19, Li fails to disclose at least one of defining or modifying at least the width of the driving corridor to an original width upon completion of the turn. However, Allan teaches this limitation (See at least Allan Column 6 line 57- Column 7 line 16 and Figure 2, the original width of the driving corridor is the width of lane in which the car is traveling, reference character “218” is the modified driving corridor during the turn, and the driving corridor is returned to its original width after the turn by making the width of the driving corridor the width of the lane once again).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed in Li to incorporate the teachings disclosed in Allan to have the driving corridor return to its original width after the turn. The driving corridor is only modified to allow the first lane boundary to be coupled to the second lane boundary (See at least Allan Column 6 line 66- Column 7 line 16). The modified driving corridor can account for the turn radius and velocity of the autonomous vehicle (See at least Allan Column 6 line 66- Column 7 line 16). After the turn is completed, the driving corridor can use the width of the second lane boundary and the modified lane boundary is no longer needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eldar et al (US 20210064057 A1) teaches a system for mapping a lane mark for use in autonomous vehicle navigation is provided.
Weizman (US 20200372793 A1) teaches a method, device, and system of dynamic allocation of traffic resources
Stenneth et al (US 20200298858 A1) teaches a method, a system, and a computer program product in accordance with at least one example embodiment for generating lane change action data for an autonomous vehicle.
Dulberg et al (US 20200242922 A1) teaches systems and methods for detecting electromagnetic emissions to monitor and manage road traffic
Xiang et al (US 20200208998 A1) teaches systems and methods for safe route planning for a vehicle
Miller et al (US 20200200547 A1) teaches navigable boundary generation for autonomous vehicle 
Min et al (US 20200174475 A1) teaches an autonomous driving method and system
Yoo et al (US 20190263401 A1) teaches a method including detecting at least one external vehicle located within a predetermined distance from a first vehicle using at least one sensor; determining a risk due to the at least one external vehicle based on a type of the at least one external vehicle; and planning a traveling path of the first vehicle based on the risk due to the at least one external vehicle.
Luders et al (US 10146223 B1) teaches handling sensor occlusions for autonomous vehicles so they maneuver across lanes.
Nagase et al (US 20170351926 A1) teaches a travel control device that allows for self-driving control and making turns.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666